DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,032,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim omits a limitation which does not carry a separate patentable weight. The omitted limitation (underlined) is ‘a CP extension length configuration associated with a gap duration for a LBT’. A CP extension length configuration is inherently associated with a gap duration for a LBT, and therefore, omitting the phrase does not make the claim patentably different. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the language and leave out the inherent detail in order to not specifically bind the CP extension length configuration with a gap duration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-31 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., US 2022/0132573 (Roy).
Roy discloses channel access priority class for signaling radio bearers in new radio unlicensed. 
Regarding claims 2, 15 and 27, Roy teaches an apparatus and a method of wireless communication, comprising: receiving, by a user equipment (UE), a downlink control information (DCI) message scheduling a first communication signal, the DCI message including a cyclic prefix (CP) extension length configuration corresponding to a listen-before-talk (LBT) type to be used for transmitting the first communication signal (“In step 321, gNB 302 transmits a downlink control information (DCI) over a physical downlink control channel (PDCCH). The DCI carries uplink grants of radio resources to be used for UE uplink transmission. In one example, the DCI may also carry additional configuration information for LBT parameters including LBT type, length of CP extension, and CAPC value.” [0027]); and transmitting, by the UE, the first communication signal (“In step 322, UE 301 may have subsequent SRB and/or DRB messages to be transmitted uplink. In step 331, UE 301 determines LBT type and appropriate CAPC and then performs LBT procedure accordingly. In step 341, upon successful LBT procedure, UE 301 transmits an UL PDU of the SRB/DRB messages over physical uplink control channel or physical uplink shared channel (PUCCH/PUSCH).” [0027]). However, Roy fails to specifically teach transmitting the first communication signal including a CP extension having a length based on the CP extension length configuration. Roy teaches the sequence flow between a UE and a gNB at Fig. 3 and [0027], and it is clear that the gNB communicates the DCI including the information regarding the length of CP extension in order for the UE to utilize the information. In response to the received DCI, the UE transmits an UL PDU over physical uplink channel (PUCCH or PUSCH). Thus, it is clear that the transmission of the UL PDU is in direct response to the information included in DCI. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the teaching of Roy by preparing the UL PDU based on received DCI including the length of CP extension information in order to utilize the information intended for the UE. 
Regarding claims 3, 4, 16 and 17, Roy does not specifically teach wherein the first communication signal includes one or more symbols, and wherein a beginning symbol of the one or more symbols is prepended with the CP extension, and transmitting, by the UE, the one or more symbols in an uplink direction based on a first symbol boundary. However, when a UE transmits a first communication signal (UL PDU) in response to the DCI received from a gNB, and the DCI includes the information regarding CP extension and LBT type, the necessary information is reflected in the first communication signal. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the information provided by gNB and reflect it in the first communication signal transmission in order to fully utilize the control information. 
Regarding claims 12 and 13, Roy further teaches wherein the transmitting the first communication signal includes: transmitting, by the UE, a physical uplink shared channel (PUSCH) signal in response to the DCI message; and wherein the transmitting the first communication signal includes: transmitting, by the UE, a physical uplink control channel (PUCCH) signal in response to the DCI message and a downlink communication signal associated with the DCI message (UE 301 transmits an UL PDU of the SRB/DRB messages over physical uplink control channel or physical uplink shared channel (PUCCH/PUSCH). [0027]). 
Regarding claims 5-11, 14, 18-26, and 28-31, Roy fails to teach wherein the CP extension length configuration further indicates that the length of the CP extension corresponds to a symbol duration subtracted by a gap duration of 25 microseconds (us), and wherein the first communication signal is spaced apart from a second communication signal by the gap duration, etc. However, these are considered obvious design choices, and therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obvious design options into the Roy’s teaching in order to make a working method/system. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tsai et al. PG Pub., the Kim et al. PG Pub. and the Chai et al. PG Pub. are cited for further references.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472